Citation Nr: 1723903	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  04-43 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an upper respiratory disability, including chronic obstructive pulmonary disorder, to include as due to tobacco use or as secondary to Guillain-Barré Syndrome.

2.  Entitlement to service connection for hypertension, to include as due to tobacco use or as secondary to Guillain-Barré Syndrome  or posttraumatic stress syndrome.

3.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disabilities.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney




WITNESSES AT HEARING ON APPEAL

The Veteran and three family members


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1973 to June 1978.

Originally, this matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In November 2012 and July 2014 decisions, the Board vitiated the finality of a prior September 1984 Board decision that denied service connection for respiratory disability and hypertension.  The Board based this decision on 38 C.F.R. § 3.156(c) (1991), the version in effect prior to October 2006.  In accordance with this determination, the Board found that the upper respiratory disability and hypertension claims had been pending since the Veteran filed his original claim on those matters in 1983. 

In June 2008 and July 2009, the Veteran testified at two Board hearings.  Transcripts of those hearings have been associated with the claims file.  During the pendency of the claims, the Veterans Law Judge (VLJ) who conducted the June 2008 hearing retired.  Thus, these matters are now before only the undersigned VLJ.  In addition, the issue of entitlement to a total disability rating due to individual unemployability resulting from service-connected disabilities (TDIU) has been merged with the hypertension and chronic obstructive pulmonary disorder (COPD) issues, as all three issues were addressed at the July 2009 hearing.

The Veteran requested an additional videoconference hearing in November 2016.  The regulations state that the Veteran is entitled to a hearing on appeal.  38 C.F.R. § 20.700.  The Veteran testified before the undersigned VLJ regarding the three issues on appeal and the Veteran has provided no compelling reason why the hearing was inadequate; accordingly, an additional hearing is not warranted. 

The Board remanded the issues on appeal for additional development in January 2009, March 2010, November 2012, September 2013, and July 2014. The remand directives have been substantially complied with and the matters are again before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for hypertension and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic lung disability, currently diagnosed as COPD, was not present in service or until years thereafter and is not etiologically related to any incident of active military service to include tobacco use.


CONCLUSION OF LAW

A chronic lung disability was not incurred in or aggravated by active duty service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.300, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection for upper respiratory disability, including COPD, is warranted because it manifested in service or is the result of in-service injury, including in-service tobacco use and upper respiratory infections.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
      
The Board is required to consider and discuss all relevant evidence on both sides of the issue.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Lay statements are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  A lay person is not competent, however, to opine as to medical etiology or render medical opinions.  Barr, 21 Vet. App. at 307; see Grover v. West, 12 Vet. App. 109, 112 (1999).  Once evidence is deemed competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

The record establishes a current disability: COPD.  The Veteran reported that it developed in 1999; available medical records confirmed its presence in 2001.  An in-service injury is also present.  The Veteran reported two upper respiratory infections (URIs) in service; the September 1984 Board decision confirmed in-service URIs in February 1973  and March 1976.  

Regarding the third element of direct service connection - a nexus between the Veteran's current disability and the in-service injury - the Board notes that service and post-service records do not indicate such a relationship.  Although service records document findings of acute respiratory conditions, there is no indication that the Veteran was diagnosed with a chronic respiratory or pulmonary disability during active duty.  He was hospitalized for a URI in February 1973  and was treated in service in March 1976 for a URI with nasal congestion and cough.  The Veteran's lungs and chest were normal at the May 1978 separation examination and he specifically denied a history asthma, shortness of breath, or  chronic cough on the accompanying report of medical history.  In a June 1978 statement of medical condition, the Veteran confirmed that there had been no change in his medical condition since the May 1978 separation examination.  
      
There is also no medical evidence of a chronic lung condition until many years after service. Although he reported that he "sometime[s] now ha[s] chest pain and breathing discomfort" in a December 1983 substantive appeal, the Veteran told December 2012 and November 2013 VA examiners that COPD was diagnosed in 1999, more than 20 years after discharge.  VA medical center (VAMC) records confirm the presence of COPD in 2001, when "mild COPD" was diagnosed in a May 2001 radiology report.  The Veteran had filed for service connection in 1983, "claiming upper respiratory problems" related to his 1973 hospitalization,  but a June 1983 chest x-ray found clear lungs and a "[n]ormal chest."  A June 1983 examiner also noted that the Veteran's lungs were "clear to percussion and auscultation"; the Veteran's URI that required hospitalization had not recurred; and the Veteran had no history of pneumonia.   

The weight of the competent medical evidence is also against the claim for service connection.  The Veteran contended that his respiratory condition was secondary to Guillain-Barré Syndrome.  A September 2013 Board decision determined that Guillain-Barré Syndrome was not incurred in or aggravated by service, however.  Thus, Guillain-Barré Syndrome  may not serve as the basis for secondary service connection for the Veteran's COPD.  Similarly, although a May 2010 VA examination did find that COPD was at least as likely as not due to service, its rationale was insufficient because it focused on the Veteran's nonservice-connected Guillain-Barré Syndrome  and then stated that "this disease etiology is unknown."  

In contrast, an April 2014 VA examination found it less likely than not that the Veteran's COPD was incurred in service or caused by the Veteran's in-service URIs, noting that there was no mention of lower respiratory problems in service; no lung abnormalities were found during in-service physical examinations or imaging; URIs are common; and the occurrence of two URIs within four years "is not expected to raise the risk of chronic lung disease."  The April 2014 examiner also noted the 20-year gap between the Veteran's service and his diagnosis of COPD as evidence against service connection.

Because the Veteran's claim is considered to have been pending since 1983, the effect of the Veteran's in-service smoking must also be considered, as service connection is permitted for disabilities attributable to the use of tobacco products during active service in claims filed prior to June 10, 1998.  See  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300; VAOPGCPREC 2-93 (1993).  The November 2013 VA examination found it at least as likely as not that COPD was incurred in or caused by the Veteran's service.  The examiner used an insufficient rationale to support this finding, however, relying solely on the Veteran's history of smoking in service without considering the effect of years of smoking outside of service.  See  VAOPGCPREC 2-93 (1993).  To address this discrepancy, the AOJ requested an additional VA opinion.  

The November 2015 VA medical opinion specifically considered the Veteran's tobacco use in service in regard to causation.  It indicated that only 15 percent of smokers develop clinically apparent COPD, and the smokers most likely to develop COPD have a history of smoking for "40 pack-years (that is, one pack per day for 40 years or 2 packs per day for 20 years)."  The clinician  highlighted the Veteran's years on active duty and stated it would be a "very minor contributor (if any) to the development of COPD."  The Board notes that the clinician  misstated the Veteran's time in service in the analysis, citing four years of service rather than the Veteran's five-and-a-half years of service.  The Board finds this misstatement does not substantially affect the clinician's  opinion, however, as the rationale relies on the 40 pack-year statistic.  It is reasonable to surmise that the clinician would make the same judgment when comparing five-and-a-half years of in-service smoking to 40 pack-years as the clinician did when comparing four years of smoking to 40 pack-years, because five-and-a-half years is not substantially different from four years when compared to 40 years - the difference between both durations and 40 years is gaping.  Given this, the Board finds that a further medical opinion is not required because of a factual inaccuracy relied upon in the existing opinion.  Accordingly, the Board finds that the medical evidence weighs against a finding that the Veteran's COPD was incurred in or caused by the Veteran's service, to include his in-service tobacco use.

The Board has considered the Veteran's statements regarding the etiology of his COPD.  Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While COPD is not a chronic disease under 38 C.F.R. § 3.309(a), a credible report of continuous symptoms since service can support a claim under 38 C.F.R. §§ 3.303 (a) and (d).  The Board finds that his reports of chest pain and breathing discomfort in December 1983, as well as testimony at the July 2009 hearing regarding multiple post-service diagnoses of pneumonia and the flu, are not sufficient to establish service connection for COPD as they are outweighed by the evidence against the claim.  The Veteran has not demonstrated that he is competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as chest pain and difficulty breathing, but finds that his opinion as to the cause of his respiratory symptoms simply cannot be accepted as competent evidence. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The medical conclusions and opinions from the VA examinations cited above clearly outweigh the Veteran's lay statements regarding the etiology of his COPD. 

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was many years after his separation from active duty service. In addition, the weight of the competent medical evidence is  against the claim, and continuity of symptomatology has not been established. The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty, and the claim must be denied.





Duties to Notify and Assist

VA met its statutory and regulatory duty to notify in a December 2012 letter.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5107; 38 C.F.R. §§ 3.159(b).  

Beyond the duty to notify, VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4), 3.326.  To this end, VA obtained VAMC treatment records reported by the Veteran.  VA also provided VA examinations that incorporated in-person examinations and considered the available evidence, including treatment records and the Veteran's history.  

In addition, the Board finds that VA has complied with the Board's previous remand instructions.  VA sent additional VCAA notice; requested and received SSA records; obtained and considered VAMC records identified by the Veteran; and obtained multiple VA examinations and opinions that assessed the Veteran's condition.  Therefore, the Board finds that VA has complied with the previous remand directions.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 


ORDER

Entitlement to service connection for an upper respiratory disability, to include as due to tobacco use or Guillain-Barré Syndrome, is denied.




REMAND

The July 2014 Remand directed the AOJ to obtain an addendum opinion that addressed the potential etiological link between the Veteran's in-service tobacco use and hypertension.  Unfortunately, such an opinion is not associated with the file and must therefore be requested on remand.  See Stegall v. West, 11 Vet. App 268 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).   

The issue of entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) must also be remanded as it is inextricably intertwined with the claim for hypertension.  Because  the determination of the hypertension issue would affect a TDIU analysis,  it must be adjudicated before the issue of entitlement to TDIU may be decided.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that all issues "inextricably intertwined" with issues certified for appeal are to be identified and developed prior to appellate review). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the clinician who provided the November 2015 VA medical opinion or, if unavailable, another appropriate medical professional. The claims file must be made available to and reviewed by the reviewer.  A note that it was reviewed should be included in the opinion. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.

After reviewing the claims file and the associated electronic files, the reviewer should provide opinions as to whether the Veteran's hypertension is at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to service, to include the Veteran's in-service use of tobacco products from January 1973 to June 1978.  A detailed rationale supporting the examiner's opinion should be provided.

A "tobacco product" for VA purposes means cigars, cigarettes, smokeless tobacco, pip tobacco, and roll-your-own tobacco. 38 C.F.R. § 3.300(a). 

2.  After completing the above, and any other development deemed necessary, readjudicate the claims on appeal.  If the benefits sought are not granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
                                        A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


